                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 GWENDOLYN HAGERMAN,                              )
                                                  )
               Petitioner,                        )
                                                  )     No. 3:17-CV-00549-JRG-HBG
 v.                                               )
                                                  )
 TRINITY MINTER,                                  )
                                                  )
               Respondent.                        )

                                  MEMORANDUM OPINION

       This is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, filed by pro se

prisoner Gwendolyn Hagerman (“Petitioner”), challenging the constitutionality of her confinement

under state court judgments of conviction for rape of a child [Doc. 1]. Respondent filed a response

in opposition to Petitioner’s pleading, as well as a copy of the state record [Docs. 7, 8]. For the

reasons set forth below, Petitioner’s § 2254 petition [Doc. 1] will be DENIED and this action will

be DISMISSED.

I.     PROCEDURAL HISTORY

       In October of 2009, the Sullivan County Grand Jury indicted Petitioner on ten counts of

rape of a child and one count of statutory rape involving her then-girlfriend’s daughter. In

September of 2010, the Sullivan County Grand Jury issued a superseding presentment against

Petitioner for six counts of rape of a child. On the first day of trial, the State moved to dismiss

count six of the presentment. The proof at trial painted a story of Petitioner’s sexual abuse of the

victim, whom she referred to as “Baby Girl,” beginning just prior the victim’s twelfth birthday. At

the conclusion of the proof, Petitioner was found guilty of five counts of rape of a child. See State
v. Gwendolyn Hagerman, No. E2011–002233–CCA–R3–CD, 2013 WL 2445364, at *1–28 (Tenn.

Crim. App. June 4, 2013), perm. app. granted (Tenn. Nov. 13, 2013).

       The trial court initially sentenced Petitioner to twenty-five years for each conviction and

ordered partial consecutive sentencing for a total effective sentence of seventy-five years at 100%

service. The trial court later resentenced Petitioner to twenty years on each count with partial

consecutive sentencing for a total effective sentence of sixty years at 100%. The reason behind the

resentencing is not entirely clear from the record; however, it appears that Petitioner’s sentences

were modified to the presumptive length of twenty years under the law applicable to the crimes at

the time. See T.C.A. § 40–35–210(c) (2003) (amended 2005); Blakely v. Washington, 542 U.S.

296, 305 (2004).

       On direct appeal, Petitioner challenged the sufficiency of the evidence and her sentence.

Additionally, she argued that there was a material variance between the presentment, bill of

particulars, election of offenses, and the proof; that the trial court erred in denying a motion to

dismiss; and that the trial court erred by refusing to conduct an in camera review of the Department

of Children’s Services records pertaining to the victim. The Tennessee Court of Criminal Appeals

(“TCCA”) denied relief and affirmed the judgments of the trial court. Gwendolyn Hagerman, 2013

WL 2445364, at *1. The Tennessee Supreme Court (“TSC”) granted permission to appeal and

issued an order remanding the case to the TCCA “with direction to order the parties to supplement

the appellate record with the victim’s Department of Children’s Services records, which were

sealed and filed with the trial court, and to reconsider the case.” Id. On remand, the TCCA

reviewed the sealed records and again affirmed the convictions. State v. Gwendolyn Hagerman,

No. E2011–00233–CCA–R3–CD, 2013 WL 6729912, at *1 (Tenn. Crim. App. Dec. 19, 2013),

perm. app. denied (Tenn. July 11, 2014).



                                                 2
        On June 26, 2015, Petitioner filed a timely pro se petition for post-conviction relief. In the

petition, she presented various allegations of ineffective assistance of trial counsel, argued that her

sentence was cruel and unusual, and challenged allegedly biased statements made by the trial court

regarding her sexual orientation. In addition to post-conviction relief, Petitioner included a motion

for correction of an illegal sentence pursuant to Tennessee Rule of Criminal Procedure 36.1.

        The post-conviction court entered a preliminary order finding that Petitioner stated a

colorable claim with respect to several allegations of ineffective assistance of counsel. The post-

conviction court appointed counsel and an amended petition was filed raising additional grounds

for relief. At the outset of the hearing on the petition for post-conviction relief, Petitioner waived

all issues raised in the petition except for the allegation that trial counsel was ineffective for failing

to timely convey plea offers to Petitioner prior to trial. Following an evidentiary hearing, the post-

conviction court denied relief.

        On appeal, the TCCA affirmed the denial of post-conviction relief. Hagerman v. State, No.

E201601555CCAR3PC, 2017 WL 1907721, at *5 (Tenn. Crim. App. May 9, 2017), appeal denied

(Sept. 20, 2017). The TSC denied discretionary review of this decision.

        On December 20, 2017, Petitioner filed a timely pro se petition for writ of habeas corpus

[Doc. 1]. This matter is now ripe for the Court’s review.

II.     FACTUAL BACKGROUND PERTAINING TO ALLEGATIONS

        At the post-conviction hearing, Petitioner argued that trial counsel was ineffective for

failing to timely convey plea offers to Petitioner prior to trial. Hagerman, 2017 WL 1907721, at

*2. Petitioner was shown a letter from the State to trial counsel dated February 16, 2010. Id. In

the letter, the State offered a fifteen-year plea deal specifying that all counts would run

concurrently. Id. Petitioner testified that trial counsel did not show her the letter or give her a



                                                    3
copy of the letter prior to trial. Id. She insisted that had she seen the letter, she would have accepted

the plea deal. Id.

        Petitioner further testified that on the morning of trial, trial counsel reported that the state

had offered a ten-year plea deal. Id. According to Petitioner, this was the first time trial counsel

mentioned plea negotiations or a plea offer. Id. When Petitioner expressed her desire to discuss

the offer with her family, she claimed trial counsel exclaimed, “Whatever,” and left the room. Id.

Petitioner testified that she discussed the offer with her family and decided to accept the offer. Id.

When trial counsel returned a minute later, he informed Petitioner that the deal was no longer ten

years but fifteen years. Id. Petitioner recalled that trial counsel again left the room so that she

could discuss the offer with her family. Id. When he returned, he informed Petitioner, “That’s

done, you’re going to trial.”

        Bernice Hagerman, Petitioner’s mother, also testified at the hearing on the post-conviction

petition. Id. Ms. Hagerman accompanied Petitioner to the majority of her pre-trial appointments

with trial counsel. Id. During one of these meetings, trial counsel left the office momentarily. Id.

When trial counsel stepped out of the office, Ms. Hagerman picked up a piece of paper from trial

counsel’s desk, read it, and placed it back on the desk. Id. According to Ms. Hagerman, the

document contained a fifteen-year plea offer from the State. Id. When trial counsel returned, they

discussed the trial but did not discuss the document. Id. She did not ask trial counsel or Petitioner

about the document. Id. Ms. Hagerman testified that the document she saw on trial counsel’s desk

was not the letter dated February 16, 2010.

        Counsel for the State testified that she sent a letter to trial counsel on February 16, 2010.

Id. The letter included a plea offer of fifteen years at 100% with all counts running concurrently.

Id. Counsel for the State recalled providing discovery materials, including a notice for alibi with



                                                   4
the letter containing the plea offer but admitted that she was unaware if trial counsel shared the

plea offer with Petitioner. Id. Counsel for the State did not recall any other plea offers, verbal or

written. Id. On the day of trial, trial counsel presented a counter-offer of twenty years, described

as “ten plus ten” at the hearing, with a 30% release eligibility and the option to apply for probation.

Id. Counsel for the State rejected the counter-offer and informed trial counsel that all offers were

revoked at that point. Id. Counsel for the State insisted that no offers were ever accepted by trial

counsel. Id.

       Trial counsel insisted that he met with Petitioner numerous times prior to trial to discuss

the case. Id. at 3. Specifically, at one of these meetings, trial counsel recalled giving Petitioner a

copy of the February 16, 2010 letter which contained the fifteen-year plea offer and demand for

notice of an alibi. Id. The two discussed the offer at the meeting. Id. Trial counsel testified that

this was the only offer he received from the State. Id. Trial counsel explained to Petitioner that

the charges she faced at trial had no release eligibility and that the trial court had the authority to

order consecutive sentencing if she was convicted, essentially exposing Petitioner to a life

sentence. Id.

III.   PETITIONER’S ALLEGATIONS

       Petitioner raises two claims for relief in her § 2254 habeas corpus petition along with

numerous sub-claims [Doc. 1]. Petitioner claims that (1) her trial counsel provided ineffective

assistance, and (2) her sentence violates the Eighth Amendment prohibition of cruel and unusual

punishment [Id. at 1-6].

       Respondent asserts that the petition should be denied with prejudice because all claims

alleged by Petitioner are either non-cognizable, deficiently pleaded, procedurally defaulted, and/or

meritless [Doc. 8 at 11].



                                                  5
IV.     STANDARD OF REVIEW

        The Court must review Petitioner’s request for habeas corpus relief pursuant to the

standards set forth in the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

which allows state prisoners to seek federal habeas corpus relief on the ground that they are being

held in custody in violation of the Constitution, laws, or treaties of the United States. 28 U.S.C.

§ 2254; Reed v. Farley, 512 U.S. 339, 347 (1994). Congress has mandated that federal courts

review state court adjudications on the merits of such claims using a “highly deferential” standard

of review. See, e.g., Harrington v. Richter, 562 U.S. 86, 105 (2011). Under this deferential

standard, this Court is bound to accept the state court’s findings of fact as true unless a petitioner

presents “clear and convincing evidence” to the contrary. 28 U.S.C. § 2254(e)(1) (providing that

“a determination of a factual issue by a state court shall be presumed to be correct” unless the

petitioner rebuts that presumption with clear and convincing evidence); see Seymour v. Walker,

224 F.3d 542, 551-52 (6th Cir. 2000). Additionally, this Court may not grant habeas relief to a

state prisoner unless the state court’s decision on the merits of his claims “(1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d).

        “Clearly established federal law,” for the purposes of § 2254(d)(1), refers to rulings of the

United States Supreme Court in place at the time of “the last state-court adjudication on the

merits.” Greene v. Fisher, 132 S. Ct. 38, 44 (2011); Lockyer v. Andrade, 538 U.S. 63, 71-72

(2003) (defining clearly established federal law as “the governing legal principle or principles set



                                                   6
forth by the Supreme Court at the time the state court renders its decision”). A decision is “contrary

to” clearly established federal law if “the state court arrives at a conclusion opposite to that reached

by [the Supreme Court] on a question of law or if the state court decides a case differently than

[the Supreme Court] on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S.

362, 413 (2000). A state court decision unreasonably applies clearly established federal law if

“the state court identifies the correct governing legal principle from [the Supreme Court’s]

decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

        The standards set forth in the AEDPA’s are “intentionally difficult to meet.” Woods v.

Donald, 135 S. Ct. 1372, 1376 (2015) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).

Ultimately, the AEDPA’s highly deferential standard requires this Court to give the rulings of the

state courts “the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting

Woodford v. Visciotti, 537 U.S. 19, 24 (2002)).

        However, before a federal court may review a federal claim raised in a habeas petition, it

must first determine whether the petitioner has exhausted the remedies available to him in state

court. See 28 U.S.C. § 2254(b)(1). If a federal habeas claim has not been presented to a state court

for adjudication, then it is unexhausted and may not properly serve as the basis of a federal habeas

petition. See Wainwright v. Sykes, 433 U.S. 72, 87 (1977).

        The exhaustion “requirement is satisfied when the highest court in the state in which the

petitioner was convicted has been given a full and fair opportunity to rule on the petitioner’s

claims.” Wilson v. Mitchell, 498 F.3d 491, 498–99 (6th Cir. 2007) (quoting Lott v. Coyle, 261

F.3d 594, 608 (6th Cir. 2001)). Under Tennessee Supreme Court Rule 39, a Tennessee prisoner

exhausts a claim by raising it before the TCCA. See Adams v. Holland, 330 F.3d 398, 402 (6th

Cir. 2003). A federal court will not review claims that were not entertained by the state court due



                                                   7
to the petitioner’s failure to (1) raise those claims in the state courts while state remedies were

available, or (2) comply with a state procedural rule that prevented the state courts from reaching

the merits of the claims. Lundgren v. Mitchell, 440 F.3d 754, 763 (6th Cir. 2006).

         A petitioner who fails to raise his federal claim in the state courts and who is now barred

by a state procedural rule from returning with the claim to those courts has committed a procedural

default. See Coleman v. Thompson, 501 U.S. 722, 732 (1991). A procedural default forecloses

federal habeas review, unless the petitioner can show cause to excuse the failure to comply with

the state procedural rule and actual prejudice resulting from the alleged constitutional violation.

Id. at 750.

    V.        INEFFECTIVE ASSISTANCE OF COUNSEL

         Petitioner claims her conviction and sentence are void because her trial counsel was

ineffective. Specifically, Petitioner lists the following 8 sub-claims:

    1. Trial counsel failed to adequately negotiate for a plea agreement [Doc. 1 at 5];

    2. Trial counsel failed to subpoena two key witnesses [Id.];

    3. Trial counsel failed to adequately prepare for the case, leaving much of the preparation to
       Petitioner’s life partner [Id.];

    4. Trial counsel failed to interview potential witnesses [Id.];

    5. Trial counsel failed to adequately examine the victim and other witnesses for the
       prosecution [Id.];

    6. Trial counsel failed to move for dismissal each time the state made a new presentment [Id.];

    7. Trial counsel failed to rebut the State’s theory that Petitioner’s family was lying to protect
       her, even though there was evidence to corroborate the statements of Petitioner’s family
       [Id.];

    8. Trial counsel failed to make any attempt to counteract potential juror and judicial bias [Id.].



                                                  8
       Respondent argues that Petitioner has procedurally defaulted sub-claim 1 because it is not

the same claim she presented to the TCCA in the post-conviction appeal [Doc. 8 at 11]. However,

Respondent asserts that if the Court finds that claim is subsumed by the claim in the post-

conviction appeal, Petitioner cannot show that the TCCA’s rejection of the claim was contrary to,

or involved an unreasonable application of, clearly established federal law, or that it was based on

an unreasonable determination of the facts in light of the evidence presented in the state-court

proceedings [Id.]. Respondent further asserts that Petitioner has procedurally defaulted sub-claims

2-8 by failing to present them to the TCCA [Id.].

       A.      RULE OF LAW

       The Sixth Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

Amend. VI. Under the Sixth Amendment, a defendant has a constitutional right not just to counsel,

but to “reasonably effective assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687

(1984). Under the Strickland standard for proving ineffective assistance of counsel, a defendant

must meet a two-pronged test: (1) that counsel’s performance was deficient; and (2) that the

deficient performance prejudiced the defense. Id.

       Under the first prong of the test, the appropriate measure of attorney performance is

“reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 688. A petitioner

asserting a claim of ineffective assistance must “identify the acts or omissions of counsel that are

alleged not to have been the result of reasonable professional judgment.” Id. at 690. The

reasonableness of counsel’s performance must be evaluated “from counsel’s perspective at the

time of the alleged error and in light of all the circumstances, and the standard of review is highly

deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986) (quoting Strickland, 466 U.S. at

689). A court considering counsel’s performance “must indulge a strong presumption that

                                                 9
counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.” Strickland, 466 U.S. at 689.

       The second prong requires the petitioner to show that counsel’s deficient performance

prejudiced the defense. Thus, “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Strickland, 466 U.S. at 691. In order to prevail on a claim of prejudice, a petitioner

must show “there is a reasonable probability that, absent the errors, the factfinder would have had

a reasonable doubt respecting guilt.” Id. at 695. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. It is not enough “to show that the

errors had some conceivable effect on the outcome of the proceeding.” Id. at 693. While both

prongs must be established to meet a petitioner’s burden, if “it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

followed.” Id. at 697.

       Any § 2254(d)(1) claim reviewed under Strickland is “doubly deferential”, affording both

the state court and the defense attorney the benefit of the doubt. Knowles v. Mirzayance, 556 U.S.

111, 123 (2009). Further, “[w]hen § 2254(d) applies, the question is not whether counsel’s actions

were reasonable,” but instead “whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Harrington, 562 U.S. at 105.

               1.        Sub-Claim 1

       In sub-claim 1, Petitioner argues that trial counsel “failed to adequately negotiate for a plea

argument” [Doc. 1 at 5]. She asserts that “[t]he state made at least two offers for substantially less

time than the Petitioner was facing. However, the offers were only available for a day or so before



                                                 10
they were withdrawn by the state” [Id.]. Petitioner faults trial counsel for making “no attempt to

negotiate the proffered deal(s).” [Id.].

        Petitioner raised this claim verbatim in her pro se petition for post-conviction relief [Doc.

7, Exhibit 25 at 12]. The post-conviction court denied the claim as follows:

        . . . the State has no duty to enter into plea negotiations, and once the State does
        enter into plea negotiations, the State may withdraw the plea negotiations at any
        time. The Post Conviction Procedure Act requires that a petition for relief set out
        grounds for relief and a full disclosure of the factual basis for those grounds and
        that failure to state a factual basis for those grounds shall result in the immediate
        dismissal of those grounds. Even if the allegations made by Petitioner were taken
        as true and viewed in a light most favorable to her, this ground does not state a
        colorable claim for relief. Additionally, Petitioner does not include any allegations
        of fact explaining why each ground for relief was not presented in any earlier
        proceeding. For the foregoing reason, [this ground] is dismissed.

[Doc. 7 Exhibit 25 at 27].

        Thereafter, in the amended petition, post-conviction counsel re-framed the claim to argue

that trial counsel was ineffective by failing to timely convey plea offers 1 [Id. at 31]. The post-

conviction court proceeded to adjudicate the claim on the merits finding that “Petitioner ha[d]

failed to prove by clear and convincing evidence that trial counsel’s performance was deficient for

failure to timely convey favorable plea offers to Petitioner” [Doc. 7 Exhibit 25 at 60].

        Notably, in her amended post-conviction petition, Petitioner does not argue that allegation

asserted in her § 2254 petition. In her amended petitioner, Petitioner argued that trial counsel was

ineffective by failing to timely convey plea offers, while in the § 2254 at issue, Petitioner argues

that trial counsel was ineffective by failing to adequately negotiate for a plea offer. Respondent

argues, and this Court agrees, that the allegation raised at post-conviction and the allegation raised



        1
          At the outset of the hearing on the petition for post-conviction relief, Petitioner waived
all issues raised in the petition except for the allegation that trial counsel was ineffective for failing
to timely convey plea offers to Petitioner prior to trial. Hagerman, 2017 WL 1907721, at *2.


                                                   11
here are completely different [See Doc. 8 at 12]. The former allegation focuses on trial counsel’s

actions after obtaining the offer, while the latter allegation addresses trial counsel’s performance

in actually obtaining a plea offer [Id.].

        Petitioner appealed the post-conviction court’s finding that trial counsel did, in fact, explain

and convey the plea agreement to Petitioner [Doc. 7, Exhibit 32]. Petitioner did not argue on

appeal that trial counsel failed to adequately negotiate for a plea agreement. Because the two

claims differ, the claim Petitioner raises in her federal habeas petition was not presented to the

TCCA and is procedurally defaulted.

        Because Petitioner never presented this claim to the TCCA, it is not reviewable by the

Court under § 2254. Furthermore, Petitioner is now precluded from raising this claim in a state

post-conviction proceeding as the time for seeking such relief has long since passed. Tennessee

Code Annotated § 40-30-102(a) and (b); Seals v. State, 23 S.W.3d 272, 276 (Tenn. 2000). As

previously stated, a petitioner who fails to raise her federal claim in the state courts and who is

now barred by a state procedural rule from returning with the claim to those courts has committed

a procedural default. See Coleman, 501 U.S. at 732. A procedural default forecloses federal

habeas review, unless the petitioner can show cause to excuse the failure to comply with the state

procedural rule and actual prejudice resulting from the alleged constitutional violation. Id. at 750.

Here, Petitioner has asserted no cause for not raising this claim on appeal.

        Moreover, Petitioner cannot establish “actual innocence” as an exception to the procedural

default rule. The Supreme Court has held that “in an extraordinary case, where a constitutional

violation has probably resulted in the conviction of one who is actually innocent, a federal habeas

court may grant the writ even in the absence of a showing of cause for the procedural default.”

Murray v. Carrier, 477 U.S. 478, 496 (1986). However, “actual innocence” is an extremely narrow



                                                  12
exception, and “claims of actual innocence are rarely successful.” Schlup v. Delo, 513 U.S. 298,

321 (1995). This is not an extraordinary case.

       Accordingly, because Petitioner failed to exhaust her claim of ineffective assistance of

counsel based on counsel’s failure to negotiate plea agreements and she now is precluded from

doing so, those claims have been procedurally defaulted. Since Petitioner has established neither

cause or prejudice to excuse her procedural default of those claims, nor has she established her

actual innocence, this claim will be DISMISSED.

               2.      Sub-Claims 2-8

       In her § 2254 petition, Petitioner acknowledges that she did not present sub-claims 2-8 to

the TCCA [Doc. 1 at 5]. Petitioner raised sub-claims 6 (trial counsel failed to move for dismissal

each time the state made a new presentment) and 8 (Trial counsel failed to make any attempt to

counteract potential juror and judicial bias) in her pro se petition for post-conviction relief [Doc.

7, Exhibit 25]. The post-conviction court summarily dismissed these claims, finding that they

failed to state colorable claims for post-conviction relief [Id.]. This summary dismissal functioned

as an adjudication of the claims.

       Moreover, Petitioner raised claims 2-5 and 7 in the amended petition for post-conviction

relief [Doc. 7 Exhibit 25]. After post-conviction counsel informed the post-conviction court that

he planned to waive these claims, the post-conviction court held a colloquy with Petitioner about

the consequences of the waiver [Doc. 7, Exhibit 26]. Petitioner affirmed that she had consulted

with post-conviction counsel about her post-conviction case [Id.]. She acknowledged that she

would only receive one post-conviction hearing to present her claims, and she affirmed that she

agreed with post-conviction counsel’s strategy to waive these claims [Id.].




                                                 13
       At the second part of the bifurcated hearing, the post-conviction court reminded the parties

that because Petitioner voluntarily waived all other claims, the hearing would only concern the

ineffective assistance of counsel in regard to the conveyance of plea offers [Doc. 8 (citing Doc. 7,

Exhibit 27)]. In the order denying post-conviction relief, the post-conviction court specifically

found that “[a]ll other grounds included in the petition are hereby denied as a result of Petitioner’s

voluntary withdrawal of said grounds.” [Doc. 7 Exhibit 25]. Because the post-conviction court

ruled on claims 2-5 and 7, Petitioner could have challenged that ruling in the post-conviction

appeal. By failing to raise any of these issues in the post-conviction appeal, Petitioner procedurally

defaulted the claims and they are not reviewable by the Court under § 2254. Petitioner failed to

allege any cause to excuse this default. Accordingly, these remaining ineffective of counsel claims

are procedurally defaulted. The Court finds that Petitioner is not entitled to relief for sub-claims

2-8, and these claims will be DISMISSED.

       B.      SENTENCING ERROR

       Petitioner argues that her sentence is excessive compared to other similar cases [Doc. 1 at

6-7]. She claims that the trial court was biased toward her due to her sexual orientation and

“inflicted a sentence well beyond the purpose and construct of the 1989 Sentencing Act as well as

the Eighth Amendment against cruel and unusual punishment” [Id. at 7].

       With regard to this claim, the Court notes, first, that to the extent Petitioner is asserting that

her sentence violated the 1989 Sentencing Act, which is state law, she fails to state a claim

cognizable upon federal habeas review. See 28 U.S.C. § 2254(a) (federal habeas relief is available

only if an inmate is being held “in violation of the Constitution or laws or treaties of the United

States”). This Court has no warrant to review a decision resolving a claim of a state law violation,

as it can entertain only purported violations of the U.S. Constitution or federal law. See, Estelle v.

McGuire, 502 U.S. at 67–68.

                                                  14
       Petitioner’s claim is framed, in part, as a violation of the Eighth Amendment. Regarding

the federal component of her claim, Respondent argues that Petitioner has procedurally defaulted

her Eighth Amendment argument claiming cruel and unusual punishment because she only argued

state law cases and state statutes when raising this issue in her appellate brief to the TCCA in the

direct appeal of her convictions [Doc. 8 at 30].

       Exhaustion of state remedies “requires that petitioners ‘fairly presen[t]’ federal claims to

the state courts in order to give the State the ‘‘opportunity to pass upon and correct’ alleged

violations of its prisoners’ federal rights.’” Duncan v. Henry, 513 U.S. 364, 365 (1995) (quoting

Picard v. Connor, 404 U.S. 270, 275)). “If state courts are to be given the opportunity to correct

alleged violations of prisoners’ federal rights, they must surely be alerted to the fact that the

prisoners are asserting claims under the United States Constitution.” Duncan, 513 at 365-66. Thus,

before seeking a federal writ of habeas corpus, a state prisoner must fairly present her claim to

each appropriate state court by alerting that court to the federal nature of the claim. Baldwin v.

Reese, 541 U.S. 27, 29 (2004).

       After review of the record, this Court finds that Petitioner did not fairly present this claim

to the state court as a federal constitutional violation. Although Petitioner argued on direct appeal

that the trial court erred in imposing consecutive sentences, she did so solely citing only state law

cases in support [Doc. 7, Exhibit 15 at 46]. Petitioner did not cite to any provision of the United

States Constitution in her brief to the TCCA on direct appeal nor cite to a single Supreme Court

or federal case in support of her claim. See Dye v. Hofbauer, 546 U.S. 1, 3-4 (2005) (claim that

featured citations to specific provision of the Constitution and four federal cases alerted the state

court that the claim “was based, at least in part, on a federal right”); Trimble v. Bobby, 804 F.3d




                                                   15
767, 781 (6th Cir. 2015) (federal claim clearly presented to state court where claim explicitly

involved three separate federal constitutional provisions and four Supreme Court cases in support).

         Petitioner’s failure to alert the TCCA to any federal claim arising from error in sentencing

is confirmed by the TCCA’s decision on direct review, as the appellate court analyzed and denied

Petitioner’s claim under Tennessee state law [Doc. 7, Exhibit 16 at 45]. Because Petitioner failed

to fairly present her challenge to the trial court imposing consecutive sentences as a federal

constitutional claim to the TCCA on direct appeal, she failed to exhaust that claim, and she now is

precluded from returning to state court to pursue it. Accordingly, her claim is procedurally

defaulted. Moreover, Petitioner has asserted no cause for not raising that issue as a constitutional

claim on direct appeal, nor has she asserted prejudice arising from the procedural default of that

claim. Accordingly, Petitioner is not entitled to relief on this claim and this claim will be

DISMISSED.

   VI.      CONCLUSION

         For the reasons set forth above, Petitioner’s § 2254 petition [Doc. 1] will be DENIED and

this action will be DISMISSED.

   VII.     CERTIFICATE OF APPEALABILITY

         The Court must consider whether to issue a certificate of appealability (“COA”) should

Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may appeal a

final order in a habeas proceeding only if she is issued a COA, and a COA may only be issued

where a Petitioner has made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). When a district court denies a habeas petition on a procedural basis without reaching

the underlying claim, a COA should only issue if “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Slack v.

                                                 16
McDaniel, 529 U.S. 473, 484 (2000). Where the court dismissed a claim on the merits, but

reasonable jurists could conclude the issues raised are adequate to deserve further review, the

petitioner has made a substantial showing of the denial of a constitutional right. See Miller-El, 537

U.S. at 327, 336; Slack, 529 U.S. at 484. After reviewing each of Petitioner’s claims, the Court

finds that Petitioner has not made a substantial showing of the denial of a constitutional right as to

any claims. Because the Court’s assessment of Petitioner’s claims could not be debated by

reasonable jurists, such claims are inadequate to deserve further consideration, and the Court will

DENY issuance of a COA. See 28 U.S.C. § 2253; Fed. R. App. P. 22(b); Miller-El, 537 U.S. at

327.

       The Court will CERTIFY any appeal from this action would not be taken in good faith

and would be totally frivolous. Therefore, this Court will DENY Petitioner leave to proceed in

forma pauperis on appeal. See Rule 24 of the Federal Rules of Appellate Procedure.

       ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                 17
